Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 1 of 35 Page ID #:1



 1   SEMNAR & HARTMAN, LLP
     Babak Semnar, Esq. (SBN 224890)
 2
     Jared M. Hartman, Esq. (SBN 254860)
 3   Laurel N. Holmes (SBN 308515)
     41707 Winchester Road, Suite 201
 4
     Temecula, CA 92590
 5   (951) 293-4187 Telephone
     (888) 819-8230 Facsimile
 6
 7   Attorneys for Plaintiff,
     JOHN SNOW
 8
                         IN THE U.S. DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN SNOW,                            Case No:
12       PLAINTIFF,
                                           COMPLAINT FOR DAMAGES AND
                                           DEMAND FOR TRIAL FOR
13   vs.                                   VIOLATIONS OF:
14                                         1.    FAILURE TO PAY OVERTIME
     ADT, LLC; and DOES 1 through            COMPENSATION
15   100, inclusive.                        2. FAILURE TO PROVIDE
16         DEFENDANTS,                       COMPLIANT WAGE STATEMENTS
                                            3. FAILURE TO PAY TIMELY
17                                           EARNED WAGES
                                            4. FAILURE TO PAY CALIFORNIA
18                                           MINIMUM WAGE
                                            5. FAILURE TO REIMBURSE
19                                           BUSINESS EXPENSES
                                            6. UNFAIR COMPETITION
20                                           PRACTICES
                                            7. RETALIATION FOR ENGAGING
21                                           IN THE RIGHTS OF AN EMPLOYEE
                                             (§ 98.6)
                                            8. RETALIATION FOR REPORTING
22                                           ILLEGAL ACTIVITY (§1102.5)
                                            9. RECOVERY OF PENALTIES
23                                           PURSUANT TO THE PRIVATE
24                                           ATTORNEYS GENERAL ACT (Labor
                                             Code § 2698 et seq.)
                                           10. AGE DISCRIMINATION
25
26
27
28
                                           Page 1
                                        COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 2 of 35 Page ID #:2



 1         JOHN SNOW ("PLAINTIFF") hereby complains against ADT, LLC
 2   (“DEFENDANT ADT”), DOES 1 THROUGH 100, and each of them, and alleges
 3   as follows:
 4                          I.     GENERAL ALLEGATIONS
 5         1.      In 2014, the California Department of Industrial Relations (DIR) and
 6   the Department of Labor Standards Enforcement (DLSE) initiated a campaign,
 7   entitled “Wage Theft is a Crime,” in pursuit of its “mission […] to protect
 8   California’s workers with comprehensive labor laws and enforcement focused on
 9   businesses that intentionally skirt the law.”
10         2.      A U.S. Department of Labor study of fiscal year 2012 shows that
11   wage theft totaled $280 million.
12         3.      Moreover, public policy in California has long favored the full and
13   prompt payment of wages due to an employee.
14         4.      Pursuant to Labor Code Private Attorney General Act (“PAGA”), §§
15   2698, 2699 of the California Labor Code, PLAINTIFF brings this Represented
16   (non-class) action against DEFENDANT ADT for wage and hour violations of the
17   California Labor Code and the Industrial Welfare Commission Wage Orders (the
18   “IWC Wage Orders”), all of which contribute to DEFENDANT ADT’S deliberate
19   unfair competition.
20         5.      PLAINTIFF, on behalf of himself and all Represented Employees,
21   brings this action seeking reimbursement, penalties, restitution, injunctive and
22   other equitable relief, reasonable attorneys’ fees, and costs.
23         6.      PLAINTIFF alleges that DEFENDANT ADT, by and through any sole
24   proprietors, owners, shareholders, officers, directors, members and managing
25   agents, and alter egos, and Does 1 Through 100 (inclusive “DEFENDANTS”):
26         • failed to pay PLAINTIFF overtime compensation;
27         • failed to pay PLAINTIFF wages in a timely manner;
28         • failed to pay PLAINTIFF at least minimum wage;
                                              Page 2
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 3 of 35 Page ID #:3



 1         • failed to fully reimburse all business expenses to California employees
 2               who were required to use their own vehicle for business use.
 3         • issued PLAINTIFF non-complaint wage statements;
 4         • forced PLAINTIFF to incur waiting-time penalties;
 5         • violated the Unfair Competition Law in an effort to increase profits and
 6               to gain an unfair business advantage at the expense of PLAINTIFF and
 7               the public;
 8         • retaliated against PLAINTIFF for reporting illegal activity by
 9               DEFENDANT ADT dealers and physical threats;
10         • retaliated against PLAINTIFF for requesting proper pay, overtime
11               compensation, and recording of his hours worked;
12         • DEFENDANT committed the same or similar labor code violations
13               against similarly situated and aggrieved employees;
14
           • discriminated against PLAINTIFF on account of his age by assigning less
15
                 profitable territory and subjecting him to multiple transfers.
16
           7.       The foregoing acts and other acts by DEFENDANTS violated
17
     provisions of the Labor Code, the UCL, PAGA, applicable wage orders, other laws
18
     and regulations, and PLAINTIFF'S rights.
19
20                                JURISDICTION & VENUE

21         8.       This action arises out of DEFENDANTS’ violations of California

22   Law, over which the U.S. District Court has original jurisdiction pursuant to

23   complete diversity and satisfaction of the amount in controversy under 28 U.S.C.

24   §1332.

25         9.       PLAINTIFF is a citizen of the State of California.

26         10.      DEFENDANT ADT is a limited liability company organized and

27   registered within the State of Delaware, and with its principal place of business in

28   the State of Florida.

                                                Page 3
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 4 of 35 Page ID #:4



 1         11.    Each member of DEFENDANT ADT, as a limited liability company,
 2   is a citizen of a states (or states) other than PLAINTIFF, and are, therefore,
 3   completely diverse to PLAINTIFF.
 4         12.    However, DEFENDANT ADT maintains a place of business in the
 5   City of Riverside, County of Riverside, employs workers within its office in the
 6   City of Riverside, County of Riverside California, and maintains a registered agent
 7   for service of process in the State of California. As such, DEFENDANT purposely
 8   avails itself of business opportunities in California and has, therefore, consented to
 9   California jurisdiction in relation to those activities conducted and effectuated
10   within the State of California and the County of Riverside.
11         13.    Because tortious and wrongful conduct occurred while PLAINTIFF
12   worked for DEFENDANTS’ location in the County of Riverside and witnesses
13   reside within the County of Riverside, venue properly lies with this Court.
14         14.    PLAINTIFF alleges damages and penalties for all wrongful conduct
15   that are in excess of $75,000.
16                                    II.   THE PARTIES
17         15.    PLAINTIFF is, and at all times mentioned herein was, a competent
18   adult residing in the State of California.
19         16.    PLAINTIFF is an “aggrieved employee” because PLAINTIFF was
20   employed by the alleged violators, DEFENDANTS, and had one or more of the
21   alleged violations committed against PLAINTIFF, and therefore is properly suited
22   to represent the interests of other current and former similarly situated and
23   aggrieved employees.
24         17.    PLAINTIFF is a representative employee of the aggrieved California
25   Employees who have been denied full reimbursement of reasonable and
26   necessarily-incurred business expenses, including but not limited to mileage
27   reimbursement.
28         18.    PLAINTIFF is a representative employee of the aggrieved California
                                               Page 4
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 5 of 35 Page ID #:5



 1   Employees who have not been paid overtime rates for all overtime hours actually
 2   worked.
 3         19.    PLAINTIFF is informed and believes, and based thereon alleges, that
 4   DEFENDANTS were, at all times relevant herein, the owner, shareholder, sole
 5   proprietor, superintendent, officer, director, manager, and managing agent of
 6   DEFENDANT.
 7         20.    DEFENDANTS are subject to Labor Code and other California law
 8   including, but not limited to, Cal. Bus. & Prof. Code sections 17200, et seq., and
 9   the applicable Wage Order(s) issued by the Industrial Welfare Commission.
10         21.    At all times herein mentioned, each DEFENDANT participated in the
11   doing of the acts and omissions herein alleged, were acting within the purpose,
12   course and scope of said agency and/or employment to have been done by the
13   named DEFENDANTS. Further, DEFENDANTS, and each of them, were the
14   agents, managing agents, servants, employees, alter-egos, co-conspirators, joint-
15   ventures, partners, successors in interest and predecessors in interest of each of the
16   other DEFENDANT.
17         22.    At all times herein mentioned, each DEFENDANT was acting within
18   the purpose, course and scope of said agency and/or employment so as to invoke
19   vicarious liability and respondeat superior liability among other theories of liability
20   to hold DEFENDANTS liable and responsible for the injuries and damages to
21   PLAINTIFF.
22         23.    At all times herein mentioned, each DEFENDANT was a member of
23   and engaged in a joint venture, partnership and common enterprise, and acting
24   within the purpose, course and scope of, and in pursuit of, said joint venture,
25   partnership and common enterprise.
26         24.    At all times herein mentioned, the acts and omissions of various
27   DEFENDANTS contributed to the various acts and omissions of each and all of the
28   other DEFENDANTS in proximately causing the injuries and damages as herein
                                              Page 5
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 6 of 35 Page ID #:6



 1   alleged.
 2         25.     At all times herein mentioned, DEFENDANTS, including all
 3   DEFENDANTS' managing agents, officers and directors, had advanced knowledge
 4   of and/or ratified each and every act or omission complained throughout this
 5   complaint. At all times relevant herein, each DEFENDANT and/or their managing
 6   agents, officers or directors committed and/or participated in the wrongful acts and
 7   omissions complained of throughout this complaint or ratified such acts and
 8   omissions. At all times herein mentioned, each DEFENDANT aided and abetted
 9   the acts and omissions of each and all of the other DEFENDANTS in proximately
10   causing the damages as herein alleged.
11         26.     PLAINTIFF is informed and believes and thereon alleges that at all
12   times herein mentioned DEFENDANT ADT and DOES 1 through 100, are and
13   were individuals, sole proprietorships, corporations, business entities, persons, and
14   partnerships, licensed to do business and/or actually doing business in the State of
15   California.
16         27.     The true names and capacities, whether individual, corporate, associate
17   or otherwise of the DEFENDANTS named herein as DOES 1 through 100, are
18   unknown to PLAINTIFF at the time.                  PLAINTIFF therefore sues said
19   DEFENDANTS by such fictitious names pursuant to § 474 of the California Code
20   of Civil Procedure. PLAINTIFF will seek leave to amend the Complaint to allege
21   the true names and capacities of DOES 1 through 100 when their names are
22   ascertained. PLAINTIFF is informed and believes, and based thereon alleges, that
23   each of the DOE DEFENDANTS is in some manner liable to PLAINTIFF for the
24   events and actions alleged herein.
25         28.     PLAINTIFF is informed and believes, and on that basis alleges, that
26   each DEFENDANT sued in this action, including each DEFENDANT sued by the
27   fictitious names DOES 1 through 100, inclusive, is responsible and liable in some
28   manner for the occurrences, controversies and damages alleged below.
                                              Page 6
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 7 of 35 Page ID #:7



 1         29.   All     references     to       “DEFENDANT”,        “DEFENDANTS”,
 2   "DEFENDANT ADT”, “company”, “company’s”, “employer” or any similar
 3   language, whether singular or plural, shall mean "DEFENDANTS, and each of
 4   them" when used throughout this Complaint.
 5                           III.   FACTUAL ALLEGATIONS
 6         30.   From at least four years before the filing of this action and continuing
 7   to the present, and pursuant to company policy and/or practice and/or direction,
 8   PLAINTIFF is informed and believes, and based thereon alleges, that PLAINTIFF
 9   and other commission-based employees did not receive all of their overtime
10   compensation and wages.
11         31.   Pursuant to DEFENDANT ADT’S policies, PLAINTIFF and
12   similarly situated aggrieved employees worked more than 40 hours per week.
13         32.   PLAINTIFF and similarly situated aggrieved employees were not
14   exempt from Wage Order regulations, because more than 50 percent of their
15   working hours were spent at their regular place of business.
16         33.   DEFENDANT ADT failed to pay PLAINTIFF and its commission-
17   based California employees at least minimum wage for all hours actually worked.
18         34.   DEFENDANT ADT failed to pay its commission-based California
19   employees overtime wages of 1.5 times their regular rate of pay for all hours
20   worked over eight hours per day or 40 hours per week.
21         35.   DEFENDANT ADT failed to keep accurate record keeping of all
22   hours worked each work period for PLAINTIFF and its commission-based
23   California Employees.
24         36.   Because of the illegal policies implemented by DEFENDANT ADT,
25   PLAINTIFF and similarly situated employees were not paid time and a half for all
26   of the overtime hours they worked.
27         37.   Upon information and belief, DEFENDANT ADT’S employees,
28   including PLAINTIFF and similarly situated Represented Employees, did not
                                               Page 7
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 8 of 35 Page ID #:8



 1   receive wage statements with all of the required information set forth under Labor
 2   Code § 226 from DEFENDANT ADT, and the information provided was
 3   inaccurate.
 4          38.    Specifically, upon information and belief, DEFENDANT ADT
 5   violated various provisions of § 226, including but not limited to subdivisions
 6   (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), and (a)(9) by failing to
 7   provide PLAINTIFF with compliant itemized statements as required under Labor
 8   Code § 226.
 9          39.    The above-mentioned inaccuracies and the failure to provide
10   PLAINTIFF and the similarly situated and aggrieved employees with wage and
11   earning statements caused injury to PLAINTIFF and aggrieved employees within
12   the meaning of Labor Code § 226.
13          40.    To date, DEFENDANT ADT has not paid PLAINTIFF all of his wages
14   due and payable to him, in an amount, to be proven at trial.
15          41.    On or about January of 2015, PLAINTIFF began employment for
16   DEFENDANT ADT in the position of Sales Representative for the North County
17   San Diego territory, which was a potentially lucrative territory for Plaintiff.
18          42.    At the time of his hiring, PLAINTIFF was misclassified as an
19   employee “exempt” from applicable Wage Orders.
20          43.    Since he began working in this position, PLAINTIFF has spent less
21   than 51 percent of his working hours engaged in the duties of actively selling to
22   customers, but he has spent more than 51 percent of his working hours at his regular
23   place of business.
24          44.    However, PLAINTIFF has not been paid minimum wage for all hours
25   worked and has not been paid overtime wages at an amount of 1.5 times his regular
26   rate for hours worked in excess of eight hours per day or forty hours per week from
27   2015 through present.
28          45.    Thus, during pay periods where PLAINTIFF’S commission did not
                                                 Page 8
                                               COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 9 of 35 Page ID #:9



 1   represent a total equaling at least California minimum wage, his paycheck did not
 2   include all wages owed for the identified pay period.
 3         46.    Timely payment cannot be cured, as DEFENDANT ADT was aware
 4   of California minimum wage requirements and the nature and distribution of
 5   PLAINTIFF’S duties.
 6         47.    On information and belief, other similarly situated employees who
 7   have also been misclassified as exempt employees, but who spend more than 51
 8   percent of their time at their regular place of business, have also suffered from
 9   similar violations.
10         48.    On information and belief, other commission-based employees who
11   have also been misclassified as exempt employees are not paid at least one and a
12   half times the minimum wage for all hours actually worked based on their
13   commission pay.
14         49.    The failure to pay means that the amounts of wages owed were not
15   timely paid and DEFENDANT ADT is subject to damages and penalties under this
16   section.
17         50.    PLAINTIFF also has not been given accurate itemized wage
18   statements for each pay period, because the statements given to PLAINTIFF did
19   not accurately reflect all wages owed, hours worked, overtime owed, and premium
20   pay due to PLAINTIFF.
21         51.    On information and belief, other employees who are also misclassified
22   as exempt employees have suffered from similar violations.
23         52.    At the time of offering the position to PLAINTIFF, DEFENDANT
24   ADT deliberately and grossly overstated the earning potential of the commission-
25   based position offered to PLAINTIFF to induce him to accept the position and
26   expend uncompensated time working for DEFENDANT ADT.
27         53.    On information and belief, the false representations were deliberately
28   used to induce other aggrieved employees into accepting the position and
                                             Page 9
                                           COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 10 of 35 Page ID #:10



  1   unknowingly agreeing to work for less than minimum wage for DEFENDANT
  2   ADT.
  3          54.     Furthermore, PLAINTIFF and other similarly-situated employees are
  4   required to drive personal vehicles for work on a daily basis.
  5          55.     However, since at least 2015, PLAINTIFF and other similarly situated
  6   employees have not been fully reimbursed for all miles necessarily driven in
  7   performing job duties.
  8          56.     PLAINTIFF and other aggrieved employees are required, and are
  9   expected to engage in, social and community functions to develop relationships for
10    potential clientele for DEFENDANT ADT as a necessary function and duty of their
11    position.
12           57.     However, DEFENDANT ADT has repeatedly refused to reimburse for
13    the required expenses and losses PLAINTIFF and other aggrieved employees have
14    suffered in the discharge of such duties.
15           58.     PLAINTIFF requested that he be paid for unpaid reimbursement for
16    mileage driven in his personal vehicle, which was necessary to complete his job
17    duties.
18           59.     DEFENDANT ADT retaliated against PLAINTIFF for requesting his
19    unpaid reimbursement by changing PLAINTIFF’S working conditions by moving
20    him to sales territories that are further away geographically, have fewer potential
21    customers, less affluent customers, and are less dense in population, which means
22    PLAINTIFF is less likely to complete sales in such territories, build a network of
23    viable clientele in such territories, and to in turn make commissions in such
24    territories.
25           60.     PLAINTIFF has since been assigned to DEFENDANT ADT’S
26    Riverside County location, and has been assigned to the less lucrative territories
27    covered by that office.
28           61.     PLAINTIFF also reported that the dealers for DEFENDANT ADT
                                              Page 10
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 11 of 35 Page ID #:11



  1   products and services were operating without a license.
  2         62.     PLAINTIFF reasonably believed that operating without a license was
  3   illegal activity, and as such his reporting of such conduct was a protected activity.
  4         63.     DEFEDANT ADT in turn issued PLAINTIFF a written disciplinary
  5   warning for making the report.
  6         64.     Based on information and belief, DEFENDANT has a pattern and
  7   practice of retaliating against employees who engage in protected activities such as
  8   request proper reimbursement or engage in other protected activities.
  9         65.     Additionally, throughout his tenure since hiring, PLAINTIFF has
10    experienced multiple transfers to territories around Southern California.
11          66.     At the age of 72, PLAINTIFF is the oldest employee in a similar
12    position working for DEFENDANT, and possibly the oldest employee of
13    DEFENDANT ADT.
14          67.     On the basis of information and belief, in addition to assigning the less
15    desirable territories to PLAINTIFF as retaliation for PLAINTIFF engaging in
16    protective activities, which are the territories farther away and with less stable
17    customer base and are less likely to generate sales and, in turn, are less likely to
18    generate commissions DEFENDANT ADT has also assigned these transfers to
19    PLAINTIFF on the basis of age.
20          68.     While giving PLAINTIFF, the oldest employee, the more remote and
21    sparsely populated territories with less affluent clientele, DEFENDANT ADT has
22    also given the more favorable, higher earning, and more stable territories to the
23    significantly younger employees.
24          69.     Because DEFENDANT ADT has transferred PLAINTIFF multiple
25    times on the basis of age, he has had less opportunity to working in the higher value
26    areas he was hired for and has therefore had less opportunity to build client
27    networks within a particular territory because of the impermanence of his
28    assignment.
                                               Page 11
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 12 of 35 Page ID #:12



  1         70.    DEFENDANT ADT has a pattern and practice of not transferring
  2   younger workers, and management has stated that they see PLAINTIFF as more
  3   easily reassigned to the less favorable areas because of his age.
  4         71.    Additionally, PLAINTIFF has been forced to incur increasing business
  5   driving expenses to perform his job due to the discriminatory transfers to more
  6   remote territories based on his age.
  7         72.    Since DEFENDANT ADT has failed to properly reimburse such
  8   business expenses, or pay at least minimum wage and overtime owed for all hours
  9   worked, PLAINTIFF is suffering ongoing injury due to the discriminatory transfers
10    based on age.
11          73.    PLAINTIFF is informed and believes, and based thereon alleges, that
12    DEFENDANT ADT has engaged in other illegal and wrongful acts, which are
13    currently unknown to PLAINTIFF. Upon discovery of such acts, PLAINTIFF will
14    amend this complaint to allege these unknown illegal and wrongful acts and
15    omissions committed by DEFENDANT ADT.
16          74.    As a result of the above unlawful actions, DEFENDANT ADT has
17    gained an unfair competitive advantage over law-abiding companies complying
18    with the Labor Code and applicable IWC Wage Orders.
19          75.    Furthermore, as a direct and proximate result of the above unlawful
20    actions, PLAINTIFF and other similarly situated aggrieved Employees have
21    suffered and continue to suffer loss of wages, expenses, and earnings in amount yet
22    ascertained, but subject to proof at trial.
23          76.    Additionally, PLAINTIFF has suffered emotional distress and mental
24    anguish, including but not limited to, fear, worry, anxiety, loss of sleep, loss of
25    confidence, loss of sense of self-worth, sadness, and nervousness.
26                    REPRESENTATIVE ACTION (PAGA) CLAIMS
27          77.    On information and belief, current and former employees of
28    DEFENDANT ADT were subject to wage and hour violations by DEFENDANT
                                                Page 12
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 13 of 35 Page ID #:13



  1   ADT, including, but not limited to, DEFENDANT ADT’S failure to pay all wages
  2   due to PLAINTIFF and similarly aggrieved employees in California.
  3         78.    California law provides that an employee may file an action against
  4   an employer for penalties in connection with violations of the Labor Code and
  5   Wage Orders provided the aggrieved employee file an action on behalf of himself
  6   and/or similarly situated current and former employees.
  7         79.    At all material times, DEFENDANTS were employers of all other
  8   aggrieved employees’, or were persons acting on behalf of employers of
  9   aggrieved employees, within the meaning of California Labor Code § 558, who
10    violated or caused to be violated, a section of Part 2, Chapter 1 of the California
11    Labor Code or any provision regulating hours and days of work in any Order of
12    the Industrial Welfare Commission and, as such, are subject to penalties for each
13    underpaid employee as set for in Labor Code § 558.
14                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
15          80.    As to THE claims related to age discrimination, PLAINTIFF
16    submitted his request for Right To Sue with the Department of Fair Employment
17    and Housing (“DFEH”) on August 29, 2018.
18          81.    As to penalty claims under the Private Attorney General Act
19    (“PAGA”), PLAINTIFF, via counsel, sent the statutorily required correspondence
20    to the LWDA via electronic submission on October 17, 2018, indicating that
21    PLAINTIFF intends to pursue the PAGA claims alleged in this Complaint.
22          82.    PLAINTIFF also delivered copies of the PAGA Notice to
23    DEFENDANT ADT at its headquarters in Boca Raton, Florida via certified U.S.
24    Mail, return receipt requested, which was then received by DEFENDANT ADT
25    on October 23, 2018.
26          83.    A period of at least sixty-five days has expired since PLAINTIFF
27    sent the above referenced correspondence to LWDA, and LWDA has not served
28    PLAINTIFF with a notice of its intent to assume jurisdiction over the applicable
                                              Page 13
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 14 of 35 Page ID #:14



  1   penalty claims and did not provide notice as set forth in Labor Code § 2699.3
  2   (a)(2)(A) within the statutory period.
  3           84.   Therefore, PLAINTIFF has exhausted his administrative remedies as
  4   required under the PAGA (Labor Code § 2698, et seq.).
  5           85.   The Causes of Action alleged in this Complaint are appropriately
  6   suited for a Represented Action under the PAGA (Labor Code § 2698, et seq.)
  7   because:
  8                 a.    Their action involves allegations of violations of
  9                 provisions of the California Labor Code that provide for a
10                  civil penalty to be assessed and collected by the LWDA or
11                  any departments, divisions, commissions, boards, agencies or
12                  employees;
13                  b.    PLAINTIFF is an “aggrieved employee” because
14                  PLAINTIFF was employed by the alleged violator and had
15                  one or more of the alleged violations committed against him;
16                  and
17                  c.    PLAINTIFF has satisfied the procedural requirements
18                  of Labor Code § 2699.3, as set forth above.
19                              FIRST CAUSE OF ACTION
                           Failure to Pay Overtime Compensation
20
                              Cal. Labor Code §§ 210, 510, 1194.
21                              (Against All DEFENDANTS)
22
              86.PLAINTIFF incorporates by reference and realleges the above paragraphs
23
      as though set forth fully herein.
24
              87.California law requires an employer to pay each employee accurately. If
25
      hourly, the employer is required to compensate the employee for the actual hours
26
      worked, including all overtime compensation. (See Cal. Labor Code §§ 210, 510,
27
      1194)
28
                                                Page 14
                                               COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 15 of 35 Page ID #:15



  1          88.During all times relevant, IWC Wage Order No. 4-2001 applied to
  2   PLAINTIFF’S employment with DEFENDANTS.
  3          89.Pursuant to Wage Order 4-2001, § 2(G) “hours worked” include the time
  4   during which an employee is “subject to the control of an employer, and includes
  5   all the time the employee is suffered or permitted to work, whether or not required
  6   to do so.”
  7          90.For each hour (or fraction thereof) an employee works up to forty (40)
  8   hours in a week and eight (8) hours in a day, the employer must pay the employee’s
  9   regular hourly wage. For each hour (or fraction thereof) an employee works over
10    forty (40) hours in a week or in excess of eight (8) hours in a workday the employer
11    must pay the rate of one and a half times the employee’s regular hourly wage.
12           91.For each hour (or fraction thereof) an employee works in excess of twelve
13    (12) hour in one day or in excess of eight (8) hours a day on the seventh consecutive
14    day of work, the employee must be compensated at the rate of no less than twice
15    the regular rate of pay for that employee.
16           92.As alleged in this Complaint, PLAINTIFF worked many hours for which
17    he was not properly compensated at an overtime rate because of DEFENDANTS’
18    unlawful policies regarding misclassifying PLAINTIFF as exempt from overtime
19    pay.
20           93.DEFENDANTS required, encouraged, and permitted PLAINTIFF to
21    work more than eight (8) hours a day and more than forty (40) hours a week, but
22    without paying him compensation at his overtime rate.
23           94.At times the amount actually paid to PLAINTIFF for work performed was
24    not at least one and a half times minimum wage per pay period based on hours
25    actually worked.
26           95.PLAINTIFF has spent more than 51% of his working time at his regular
27    place of business.
28           96.In committing, the violations of state law as herein alleged,
                                              Page 15
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 16 of 35 Page ID #:16



  1   DEFENDANTS have knowingly and willfully refused to perform their obligations
  2   to compensate PLAINTIFF for all wages earned and all hours worked, including
  3   overtime compensation.
  4         97.As a direct result, PLAINTIFF has suffered, and continues to suffer,
  5   substantial losses related to the use and enjoyment of such compensation, wages,
  6   lost interest on such monies and expenses and attorney’s fees in seeking to compel
  7   DEFENDANTS to fully perform their obligation under state law, all to their
  8   respective damage in amounts according to proof at trial and within the
  9   jurisdictional limitations of this Court.
10          98. As specifically stated herein, DEFENDANTS failed and refused to pay
11    PLAINTIFF the overtime compensation required by the Labor Code and other
12    applicable laws and regulations because DEFENDANTS incorrectly classified
13    PLAINTIFF as “exempt.”
14          99.PLAINTIFF has been deprived of rightfully earned and legally required
15    overtime compensation as a direct and proximate result of DEFENDANTS' failure
16    and refusal to pay said compensation.
17          100. PLAINTIFF is entitled to recover such amounts, plus interest thereon,
18    civil penalties, liquidated damages, and attorney’s fees and costs.
19                             SECOND CAUSE OF ACTION
                       Failure to Provide Compliant Wage Statements
20
                        California Labor Code §§ 226, 226.3, 246, 247.5
21                              (Against All DEFENDANTS)
22
            101. PLAINTIFF incorporates by reference and realleges the above
23
      paragraphs as though set forth fully herein.
24
            102. Labor Code § 226 subdivision (a) requires, in pertinent part, that
25
      “Every employer shall, […] furnish each of her or her employees, […], an accurate
26
      itemized statement in writing showing (1) gross wages earned, (2) total hours
27
      worked by the employee, […](4) all deductions, […] (5) net wages earned, (6) the
28
                                                  Page 16
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 17 of 35 Page ID #:17



  1   inclusive dates of the period for which the employee is paid, (7) the name of the
  2   employee and her or her social security number, […], (8) the name and address of
  3   the legal entity that is the employer, and (9) all applicable hourly rates in effect
  4   during the pay period and the corresponding number of hours worked at each hourly
  5   rate by the employee [. . .].” (Labor Code § 226 subdivision (a).)
  6         103. California Labor Code section 246(i) requires that “An employer shall
  7   provide an employee with written notice that sets forth the amount of paid sick
  8   leave available, or paid time off leave an employer provides in lieu of sick leave,
  9   for use on either the employee s itemized wage statement described in Section 226
10    or in a separate writing provided on the designated pay date with the employee s
11    payment of wages”.
12          104. Upon information and belief, DEFENDANTS did not provide
13    PLAINTIFF with accurate wage statements containing all of the required and
14    applicable information set forth under Labor Code § 226, including accurate
15    information regarding hours of overtime worked and meal and rest break premium
16    payments earned.
17          105. PLAINTIFF and other similarly situate employees are not exempt
18    outside salespersons under the applicable Wage Order of the Industrial Welfare
19    Commission.
20          106. DEFENDANTS failed to include accrued sick leave on PLAINTIFF’S
21    wages statements or in a separate writing.
22          107. DEFENDANTS failed to include accounting of all hours actually
23    worked on PLAINTIF’S wage statements.
24          108. The above-mentioned inaccuracies and the failure to provide
25    PLAINTIFF with wage and earning statements caused injury to PLAINTIFF within
26    the meaning of Labor Code § 226.
27          109. As a direct, foreseeable, and proximate result of DEFENDANTS’
28    conduct as alleged above, PLAINTIFF has suffered and continues to suffer,
                                              Page 17
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 18 of 35 Page ID #:18



  1   substantial losses related to the inaccurate and failure to report required information
  2   on his wage statements resulting in loss of use and enjoyment of compensation,
  3   wages, lost interest on such monies and expenses and attorney’s fees in seeking to
  4   compel DEFENDANTS to fully perform their obligation under state law, all to their
  5   respective damage in amounts according to proof at trial and within the
  6   jurisdictional limitations of the Court.
  7         110. For DEFENDANTS’ misconduct as alleged herein, PLAINTIFF seeks
  8   all damages, civil and statutory penalties, costs and attorneys’ fees, including but
  9   not limited to those available pursuant to Labor Code §§ 226 subdivision (e) and
10    226.3, in an amount to be proven at trial.
11                              THIRD CAUSE OF ACTION
                             Failure to Pay Timely Earned Wages
12
                               Cal. Labor Code §204 and/or 204b
13                               (Against All DEFENDANTS)
14
15          111. PLAINTIFF incorporates by reference and realleges the above
16    paragraphs as though set forth fully herein.
17          112. Pursuant to Labor Code § 204, “all wages … earned by any person in
18    any employment are due and payable twice during each calendar month, on days
19    designated in advance by the employer as the regular paydays” or on a weekly basis
20    per Labor Code § 204b.
21          113. DEFENDANTS failed to timely pay wages for all hours worked, owed
22    wages for all overtime hours worked each pay period, and failed to pay meal and
23    rest break premiums when applicable. PLAINTIFF still has not been fully
24    compensated for these wages to date and the failure to pay such wages owed in a
25    timely manner has caused irreversible injury to PLAINTIFF.
26          114. Pursuant to Labor Code §§ 218.5 and 218.6, an action may be brought
27    for the nonpayment of wages and fringe benefits.
28          115. Through the above-mentioned conduct, DEFENDANTS’ failure to
                                                 Page 18
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 19 of 35 Page ID #:19



  1   pay timely wages during employment, caused injury to PLAINTIFF. Such conduct
  2   was willful or intentional within the meaning of Cal. Labor Code §210(a)(2) and
  3   entitles PLAINTIFF to recover such penalties and liquidated damages.
  4         116. As a direct, foreseeable, and proximate result of DEFENDANTS
  5   conduct as alleged above, PLAINTIFF has suffered and continues to suffer,
  6   substantial losses related to DEFENDANT failure to pay timely wages during his
  7   employment resulting in loss of use and enjoyment of compensation, loss of wages,
  8   loss of business opportunity, lost interest on such monies and expenses and
  9   attorney’s fees in seeking to compel DEFENDANTS to fully perform their
10    obligation under state law, all to their respective damage in amounts according to
11    proof at trial and within the jurisdictional limitations of the Court.
12          117. For DEFENDANTS’ misconduct as alleged herein, PLAINTIFF seeks
13    all damages, civil and statutory penalties, costs and attorneys’ fees, including but
14    not limited to those available pursuant to Labor Code §§ 210(a) and 218.5, in an
15    amount to be proven at trial.
16                             FOURTH CAUSE OF ACTION
                          Failure to Pay California Minimum Wage
17
                      Cal. Labor Code §§223, 225.5, 1194, 1194.2, 1197.1
18                              (Against All DEFENDANTS)
19
20          118. PLAINTIFF incorporates by reference and realleges the above
21    paragraphs as though set forth fully herein.
22          119. Labor Code § 225.5 attaches civil penalties to an employer’s failure to
23    pay wages as required by statute under Labor Code § 223.
24          120. Labor Code § 223 requires an employer to pay a mandatory minimum
25    wage for all hours worked.
26          121. This cause of action is based on DEFENDANTS’ violation of Calif.
27    Labor Code and provides that “any employee receiving less than the legal minimum
28    wage or the legal overtime compensation applicable to the employee is entitled to
                                               Page 19
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 20 of 35 Page ID #:20



  1   recover in a civil action the unpaid balance of the full amount of this minimum
  2   wage or overtime compensation, including interest thereon, reasonable attorney’s
  3   fees, and costs of suit.” Cal. Labor Code §1194.
  4         122. For DEFENDANTS’ failure to pay at least California’s minimum
  5   wage for all hours actually worked, and in addition to all other remedies available,
  6   PLAINTIFF seeks “to recover liquidated damages in an amount equal to the wages
  7   unlawfully unpaid and interest thereon.” Cal. Labor Code §1194.2
  8         123. As PLAINTIFF spends more than 51% of his working hours at his
  9   regular place of business, and as such, is not an employee exempt from California
10    minimum wage protections.
11          124. DEFENDANTS have misclassified PLAINTIFF as an exempt
12    employee.
13          125. Due to the misclassification, DEFENDANTS failed to pay
14    PLAINTIFF at least California’s required minimum wage for hours worked, and
15    PLAINTIFF is therefore entitled to recover compensation for all hours worked
16    when his actual compensation did not meet or exceed what would otherwise equal
17    minimum wage per hour for all hours actually worked.
18          126. By failing to pay minimum wage per hour for all hours worked when
19    his commission-based compensations do not exceed what would otherwise equal
20    minimum wage, PLAINTIFF and other similarly situated employees have been
21    deprived of rightfully earned wages as a direct and proximate result of
22    DEFENDANTS’ failure and refusal to pay said compensation and for the reasons
23    alleged in the Complaint.
24          127. As a direct, foreseeable, and proximate result of being subjected to
25    DEFENDANTS’ failure to pay minimum wage, PLAINTIFF suffered emotional
26    distress and incurred economic injury, including but not limited to, loss of earnings,
27    loss of use, loss of business opportunity, and loss of other employment related
28    benefits in an amount not yet ascertained but within the jurisdiction of this Court.
                                              Page 20
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 21 of 35 Page ID #:21



  1         128. The grossly reckless, oppressive, and/or intentional, malicious, and
  2   bad faith manner in which DEFENDANTS engaged in those acts as described in
  3   this cause of action entitle PLAINTIFF to punitive damages against
  4   DEFENDANTS in an amount within the jurisdiction of this Court, to be ascertained
  5   by the fact finder, that is sufficiently high to punish said DEFENDANTS, deter
  6   them from engaging in such conduct again, and to make an example of them to
  7   others. PLAINTIFF is informed and believes and based thereon alleges that the
  8   punitive conduct of said DEFENDANTS was ratified by those other individuals
  9   who were managing agents of said DEFENDANTS. These unlawful acts were
10    further ratified by DEFENDANTS and done with a conscious disregard for
11    PLAINTIFF'S rights and with the intent, design and purpose of injuring
12    PLAINTIFF. By reason thereof, PLAINTIFF is entitled to punitive or exemplary
13    damages in this cause of action in a sum to be determined at the time of trial.
14          129. PLAINTIFF also prays for liquidated damages, interest, reasonable
15    costs and attorney fees against DEFENDANTS, as allowed by California Labor
16    Code §§ 218.5, 210(a), and any other applicable statutes for PLAINTIFF'S
17    prosecution of this action, in reference to the time PLAINTIFF'S attorneys spend
18    pursuing this cause of action.
19                             FIFTH CAUSE OF ACTION
                          Failure to Reimburse Business Expenses
20
                                   Cal. Labor Code § 2802
21                             (Against All DEFENDANTS)
22
            130. PLAINTIFF incorporates by reference and realleges the above
23
      paragraphs as though set forth fully herein.
24
            131. Labor Code § 2802 provides that “[a]n employer shall indemnify his
25
      or her employee for all necessary expenditures or losses incurred by the employee
26
      in direct consequence of the discharge of his or her duties.”
27
            132. Pursuant to Labor Code §§ 218.5 and 218.6, an action may be brought
28
                                              Page 21
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 22 of 35 Page ID #:22



  1   for the nonpayment of wages and fringe benefits.
  2         133. While discharging their duties for DEFENDANTS, PLAINITFF and
  3   similarly situated aggrieved employees have incurred necessary work-related
  4   expenses. Such expenses include, but are not limited to, mileage in an amount
  5   greater than that reimbursed by DEFENDANTS, required business expenses, and
  6   business expenses reasonably incurred in the execution of their duties and for the
  7   benefit of DEFENDANTS.
  8         134. DEFENDANTS failed to fully, and timely, reimburse PLAINTIFF and
  9   other similarly situated aggrieved employees for these expenditures and losses. By
10    requiring those employees to pay expenses and cover losses that they incurred in
11    direct consequence of the discharge of their duties for DEFENDANTS and/or in
12    obedience of DEFENDANTS’ direction or expectations, DEFENDANTS have
13    violated and continues to violate Labor Code § 2802.
14          135. By unlawfully failing to indemnify PLAINTIFF and similarly situated
15    aggrieved employees, DEFENDANTS are liable for reasonable attorneys’ fees and
16    costs under Labor Code § 2802(c).
17          136. DEFENDANTS are liable for penalties pursuant to Cal. Labor Code
18    section 558 for failing to pay monies owed to employees.
19          137. PLAINTIFF, on behalf of himself and similarly situate aggrieved
20    employees, requests relief as described below.
21          138. As a direct, foreseeable, and proximate result of being subjected to
22    DEFENDANTS’ failure to pay minimum wage, PLAINTIFF suffered emotional
23    distress and incurred economic injury and substantial losses in an amount not yet
24    ascertained but within the jurisdiction of this Court.
25          139. The grossly reckless, oppressive, and/or intentional, malicious, and
26    bad faith manner in which DEFENDANTS engaged in those acts as described in
27    this cause of action entitle PLAINTIFF to punitive damages against
28    DEFENDANTS in an amount within the jurisdiction of this Court, to be ascertained
                                              Page 22
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 23 of 35 Page ID #:23



  1   by the fact finder, that is sufficiently high to punish said DEFENDANTS, deter
  2   them from engaging in such conduct again, and to make an example of them to
  3   others. PLAINTIFF is informed and believes and based thereon alleges that the
  4   punitive conduct of said DEFENDANTS was ratified by those other individuals
  5   who were managing agents of said DEFENDANTS. These unlawful acts were
  6   further ratified by DEFENDANTS and done with a conscious disregard for
  7   PLAINTIFF'S rights and with the intent, design and purpose of injuring
  8   PLAINTIFF. By reason thereof, PLAINTIFF is entitled to punitive or exemplary
  9   damages in this cause of action in a sum to be determined at the time of trial. For
10    DEFENDANTS’ misconduct in failing to reimburse business expenses,
11    PLAINTIFF seeks all damages, civil and statutory penalties, pre-judgement interest
12    on damages, costs and attorneys’ fees, including but not limited to those available
13    pursuant to Labor Code § 218.5, in an amount to be proven at trial.
14
                                SIXTH CAUSE OF ACTION
15
                                Unfair Competition Practices
16                         Cal. Bus. & Prof. Code §§ 17200, et seq.
                                (Against All DEFENDANTS)
17
18          140. PLAINTIFF incorporates by reference and realleges the above
19    paragraphs as though set forth fully herein.
20          141.    Shareholders, owners, directors, officers and/or sole proprietors
21    misappropriated and converted to themselves for their individual advantage the
22    unpaid wages and other monies owed to PLAINTIFF as alleged throughout this
23    complaint.
24          142. The wrongs alleged in Causes of Action One through Five were
25    suffered by other aggrieved California employees of DEFENDANTS due to
26    DEFENDANTS’ established business practices.
27          143. As a result of DEFENDANTS’ unfair business practices outlined
28    above, DEFENDANTS have reaped unfair benefits and illegal profits at the
                                              Page 23
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 24 of 35 Page ID #:24



  1   expense of PLAINTIFF, other aggrieved employees, and members of the public.
  2         144. DEFENDANTS’ utilization of such unfair business practices
  3   constitutes unfair competition and provides an unfair advantage over
  4   DEFENDANTS’ competitors. DEFENDANTS should be made to disgorge their
  5   ill-gotten gains and restore such monies to PLAINTIFF.
  6         145. PLAINTIFF has suffered injury in fact and lost money or property
  7   because of the aforementioned unlawful and unfair competition practices by
  8   DEFENDANTS.
  9         146. PLAINTIFF is also informed and believes, and based thereon alleges,
10    that the unlawful, unfair and fraudulent business practices described above present
11    a continuing threat to members of the public in that PLAINTIFF and other former
12    employees of DEFENDANTS continue to be deprived access to complete and
13    accurate payroll records and wages.
14          147. Further, such skirting of the California labor laws presents a threat to
15    the general public in that the enforcement of the labor laws is essential to ensure
16    that all California employers compete equally and that no California employer
17    receives an unfair competitive advantage at the expense of its employees
18          148.    DEFENDANTS’ unfair business practices entitle PLAINTIFF to
19    seek preliminary and permanent injunctive relief, including but not limited to,
20    orders that DEFENDANTS account for, disgorge and restore to PLAINTIFF the
21    compensation unlawfully withheld by them and for which they were unjustly
22    enriched.
23          149. As a direct, foreseeable, and proximate result of being subjected to
24    DEFENDANTS’ unfair competition, PLAINTIFF suffered emotional distress and
25    incurred economic injury and substantial losses in an amount not yet ascertained
26    but within the jurisdiction of this Court.
27          150. The grossly reckless, oppressive, and/or intentional, malicious, and
28    bad faith manner in which DEFENDANTS engaged in those acts as described in
                                               Page 24
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 25 of 35 Page ID #:25



  1   this cause of action entitle PLAINTIFF to punitive damages against
  2   DEFENDANTS in an amount within the jurisdiction of this Court, to be ascertained
  3   by the fact finder, that is sufficiently high to punish said DEFENDANTS, deter
  4   them from engaging in such conduct again, and to make an example of them to
  5   others. PLAINTIFF is informed and believes and based thereon alleges that the
  6   punitive conduct of said DEFENDANTS was ratified by those other individuals
  7   who were managing agents of said DEFENDANTS. These unlawful acts were
  8   further ratified by DEFENDANTS and done with a conscious disregard for
  9   PLAINTIFF'S rights and with the intent, design and purpose of injuring
10    PLAINTIFF. By reason thereof, PLAINTIFF is entitled to punitive or exemplary
11    damages in this cause of action in a sum to be determined at the time of trial.
12                           SEVENTH CAUSE OF ACTION
                    Retaliation for Engaging in Rights of an Employee
13
                               Cal. Labor Code § 98.6, et seq.
14                             (Against all DEFENDANTS)
15
16          151. PLAINTIFF incorporates by reference and realleges the above
17    paragraphs as though set forth fully herein.
18          152. At all times herein mentioned, California Labor Code Sections 98.6,
19    et seq. were in full force and effect and were binding on DEFENDANTS.
20          153. This cause of action is based on California Labor Code section 98.6
21    which prohibits an employer from retaliating or discriminating against an employee
22    who exercises their employment rights, including but not limited to requesting
23    proper payment of wages and requesting full reimbursement of incurred business
24    expenses.
25          154. As alleged above, PLAINTIFF was subjected to retaliation after and
26    because he complained to DEFENDANTS about its failure to reimburse him for
27    unpaid expenses and because he reported what he reasonably believed to be illegal
28    activity (dealers operating without a license).
                                              Page 25
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 26 of 35 Page ID #:26



  1         155. DEFENDANTS retaliated against PLAINTIFF by assigning him to
  2   less favorable territories to work and by issuing him a written disciplinary demerit.
  3         156. As a direct, foreseeable, and proximate result of the above-alleged
  4   misconduct, PLAINTIFF suffered economic and emotional distress damages in an
  5   amount to be proven at trial.
  6         157. As a further proximate result of the above-alleged misconduct,
  7   PLAINTIFF lost employment benefits, including wages and fringe benefits, in an
  8   amount to be proven at trial.
  9         158. By reason of the foregoing, PLAINTIFF has been left without an
10    adequate remedy at law and should be entitled to appropriate injunctive relief from
11    this Court to be proven at trial.
12          159. As a further proximate result of the above-alleged misconduct,
13    PLAINTIFF was required to and did retain attorneys and is therefore entitled to an
14    award of attorneys’ fees according to proof.
15          160. In doing the things herein alleged, DEFENDANTS are guilty of
16    oppression, fraud and malice, and, insofar as the things alleged were attributable to
17    employees of DEFENDANTS, said employees were employed by DEFENDANTS
18    with advance knowledge of the unfitness of the employees and they were employed
19    with a conscious disregard for the rights of others; or DEFENDANTS authorized
20    or ratified the wrongful conduct; or there was advance knowledge, conscious
21    disregard, authorization, ratification or act of oppression, fraud or malice on the
22    part of an officer, director or managing agent of DEFENDANTS all entitling
23    PLAINTIFF to the recovery of exemplary and punitive damages.
24                             EIGHTH CAUSE OF ACTION
                           Retaliation for Reporting Illegal Activity
25
                                    Cal. Labor Code §1102.5
26                               (Against All DEFENDANTS)
27
28          161. PLAINTIFF re-alleges and incorporates by reference the foregoing
                                              Page 26
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 27 of 35 Page ID #:27



  1   allegations as though set forth fully herein.
  2         162. This cause of action is based on California Labor Code section 1102.5,
  3   including but not limited to, subsection §1102.5(a) which prohibits employers from
  4   adopting or enforcing any rule preventing an employee from disclosing information
  5   to “another employee who has authority to investigate, discover, or correct the
  6   violation or noncompliance, […] if the employee has reasonable cause to believe
  7   that the information discloses a violation of state or federal statute, or a violation
  8   of or noncompliance with a local, state, or federal rule or regulation[.]”
  9         163. Additionally, “an employer, or person acting on behalf of the
10    employer, shall not retaliate against an employee for disclosing information, or
11    because the employer believes that the employee disclosed or may disclose
12    information, […] if the employee has reasonable cause to believe that the
13    information discloses a violation of state or federal statute, or a violation of or
14    noncompliance with a local, state, or federal rule or regulation[.]” Cal. Labor Code
15    § 1102.5(b)
16          164. Similarly, “An employer, or any person acting on behalf of the
17    employer, shall not retaliate against an employee for refusing to participate in an
18    activity that would result in a violation of state or federal statute, or a violation of
19    or noncompliance with a local, state, or federal rule or regulation.” Cal. Labor Code
20    § 1102.5(c).
21          165.     PLAINTIFF reported to DEFENDANTS that dealers associated with
22    DEFENADANTS were operating without a license.
23          166. PLAINTIFF reported to DEFENDANTS that sales leads within his
24    assigned territory were being unlawfully diverted to independent dealers associated
25    with DEFENDANTS.
26          167. PLAINTIFF reasonably believed that he was reporting illegal conduct
27    in the course of his employment.
28          168. DEFENDANTS were, at all times, required by the State of California
                                               Page 27
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 28 of 35 Page ID #:28



  1   to take all reasonable steps to prevent workplace discrimination and retaliation
  2   based on reporting illegal activity.
  3         169. When confronted, DEFENDANTS informed PLAINTIFF that if he
  4   didn’t like it he could quit.
  5         170.    DEFFENDANTS then subjected PLAINTIFF to retaliation by issuing
  6   a written disciplinary action to PLAINTIFF, based on their belief that he would
  7   further report unlawful conduct and discrimination by DEFENDANTS.
  8         171. DEFENDANTS’ negligent, reckless, and intentional conduct towards
  9   PLAINTIFF constitute wrongs, deserving of all remedies to protect the public from
10    similar wrongs, including but not limited to economic damages, emotional distress
11    damages, loss of use, and statutory penalties.
12          172.    Additionally, DEFENDANTS’ actions that were willful, malicious,
13    fraudulent and oppressive, and were committed with the wrongful intent to injure
14    PLAINTIFF and         in   conscious disregard     of   PLAINTIFF'S rights     and
15    DEFENDANT’S obligations, which entitles PLAINTIFF to exemplary and/or
16    punitive damages in an amount to be proven at trial.
17          173.    PLAINTIFF prays that each and every retaliatory act by
18    DEFENDANTS, through the acts of its agents, and managers, is subject to, “in
19    addition to other penalties, an employer that is a corporation or limited liability
20    company is liable for a civil penalty not exceeding ten thousand dollars ($10,000)
21    for each violation of this section.” Cal. Labor Code § 1102.5(f).
22                           NINTH CAUSE OF ACTION
           Recovery of Penalties Pursuant to the Private Attorneys General Act
23
                              Cal. Labor Code § 2698, et seq.
24                            (Against All DEFENDANTS)
25
26          174. PLAINTIFF incorporates by reference and realleges the above
27    paragraphs as though set forth fully herein.
28          175. As a result of the acts alleged herein, PLAINTIFF and all aggrieved
                                              Page 28
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 29 of 35 Page ID #:29



  1   employees within the meaning of Labor Code section 2699, subdivision (c), on
  2   behalf of themselves and other current or former similarly situated employees of
  3   DEFENDANTS, seek the recovery of statutory and civil penalties against
  4   DEFENDANTS pursuant to California Labor Code including but not limited to
  5   sections 2698 et seq., for the following violations of the California Labor Code:
  6               (a)    For failing to pay PLAINTIFF and similarly situated aggrieved
  7   employees in California wages owed for each hour worked;
  8               (b)    For paying PLAINTIFF and similarly situated aggrieved
  9   employees in California less than the California minimum wage for regular hours
10    worked;
11                (c)    For failing to pay timely wages earned to PLAINTIFF and
12    similarly situated aggrieved employees in California;
13                (d)    For failing to pay PLAINTIFF and other similarly situated
14    employees in California mandatory overtime wages of 1.5 times their regular rate
15    of pay for every hour worked in excess of eight (8) hours per day and in excess of
16    forty (40) hours per week;
17                (e)    For paying PLAINTIFF and other similarly situated employees
18    in California less than the minimum California overtime rate for overtime hours
19    worked;
20                (f)    For failing to maintain and provide to PLAINTIFF and other
21    similarly situated employees the accurate, itemized wage statements required by
22    Labor Code section 226 and 247.5;
23                (g)    For failing to keep accurate employment records for non-
24    exempt Employees in California, including but not limited to, failing to keep
25    accurate records of hours worked, wages earned, and sick leave accrued;
26                (h)    For failing to reimburse business expenses incurred by
27    PLAINTIFF and other similarly situated employees in California;
28
                                             Page 29
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 30 of 35 Page ID #:30



  1                (i)   For making false representations of possible commissions to
  2   incite PLAINTIFF and similarly aggrieved employees to work for
  3   DEFENDANTS.
  4          176. The above-referenced civil penalties shall include the recovery of
  5   amounts specified in the applicable sections of the Labor Code, and if not
  6   specifically provided, those under section 2699(f), and shall include those
  7   amounts sufficient to recover underpaid wages, including all necessary
  8   expenditures or losses incurred by PLAINTIFF and other similarly aggrieved
  9   employees, pursuant to Labor Code sections 204, 210, 226, 232.5, 510, 976,
10    1174(d), 1194, 1194.2, 1197, 1197.1, 1199, 2802, and 2699, subdivisions (a) and
11    (f).
12           177. PLAINTIFF and similarly aggrieved employees were not properly
13    paid pursuant to the requirements of Labor Code §§ 201, 202, 203, 204,
14    1194,1197, 1199 and thereby seeks the unpaid wages and penalties.
15           178. PLAINTIFF is informed and believes, and based thereon alleges, that
16    DEFENDANTS have a policy of failing to timely pay such wages, and thereby
17    willfully failed to pay wages to PLAINTIFF and other similarly aggrieved
18    employees pursuant to the requirements of Labor Code, and therefore
19    PLAINTIFF is entitled to the associated penalties for such unpaid wages.
20           179. PLAINTIFF is informed and believe and based thereon alleges that
21    DEFENDANTS did the misconduct alleged in this Complaint with the intent to
22    secure for themselves a discount on its indebtedness and/or with intent to annoy
23    harass, oppress, hinder, delay and/or defraud PLAINTIFF and similarly aggrieved
24    employees in California.
25           180. At all material times, DEFENDANTS were, and/or are, employers of
26    PLAINTIFF and other similarly situated employees, or persons acting on behalf
27    of said employer, within the meaning of California Labor Code § 558, who
28    violated or caused to be violated, a section of Part 2, Chapter 1 of the California
                                              Page 30
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 31 of 35 Page ID #:31



  1   Labor Code or any provision regulating hours and days of work in any Order of
  2   the Industrial Welfare Commission and, as such, are subject to penalties as set for
  3   in Labor Code § 558 for each instance of each of the alleged violations.
  4         181. In committing the violations of California law as herein alleged,
  5   DEFENDANTS have knowingly and willfully refused to perform their obligations
  6   to compensate aggrieved Employees for all wages earned and all hours worked.
  7         182. As a direct and proximate result of the DEFENDANTS’ conduct,
  8   PLAINTIFF and other aggrieved employees suffered and continue to suffer,
  9   substantial losses related to the use and enjoyment of such compensation, wages,
10    lost interest on such monies as well as expenses and attorney’s fees in seeking to
11    compel DEFENDANTS to fully perform their obligation under state law, all to
12    their respective damage in amounts according to proof at trial and within the
13    jurisdictional limitations of their Court.
14          183. Labor Code § 2699, et seq. imposes upon DEFENDANTS a penalty
15    of one hundred dollars ($100.00) for each violation as against each aggrieved
16    employee for the initial violation and two hundred ($200.00) for each violation as
17    against each aggrieved employee for each subsequent violation by employer
18    DEFENDANTS, unless there is an alternate civil penalty specifically provided for
19    that violation. The exact amount of the applicable penalties is all in an amount to
20    be shown according to proof at trial.
21          184. PLAINTIFF requests an order that DEFENDANTS pay to
22    PLAINTIFF and all aggrieved employees their respective unpaid wages, civil and
23    statutory penalties for each and every violation against each and every aggrieved
24    employee, interest upon unpaid wages, attorneys’ fees, costs, other damages and
25    punitive penalties, as well as other remedies in an amount to be proven at trial.
26    ///
27    ///
28    ///
                                               Page 31
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 32 of 35 Page ID #:32



  1                              TENTH CAUSE OF ACTION
                                     Age Discrimination
  2
                                  Cal. Govt. Code § 12940(a)
  3                              (Against All DEFENDANTS)
  4
  5         185. PLAINTIFF incorporates by reference and realleges the above
  6   paragraphs as though set forth fully herein.
  7         186. At all times herein mentioned, California Government Code §§ 12940,
  8   et seq. of the Fair Employment and Housing Act (“FEHA”) and the corresponding
  9   regulations of the California Department of Fair Employment and Housing Act
10    were in full force and effect and were binding on DEFENDANTS.
11          187. These sections, inter alia, require DEFENDANTS, as employers, to
12    refrain from discriminating against any employee on the basis of, among other
13    things, their age.
14          188. As alleged above, PLAINTIFF was subjected to a pattern and practice
15    of age discrimination by his direct supervisors when they stated that his age makes
16    him more readily transferrable to less favorable territories that, among other things,
17    generate lower sales.
18          189. PLAINTIFF is informed and believes, that DEFENDANT ADT, as his
19    employer, approved and ratified the discrimination.
20          190. As        alleged   above,   PLAINTIFF     believes   and    alleges   that
21    DEFENDANTS subjected him to a pattern and practice of disparate treatment in
22    discrimination due to his age, as alleged in this Complaint.
23          191. DEFENDANTS are also liable because they knew or should have
24    known of the illegal discrimination of PLAINTIFF, its employee, and failed to take
25    immediate and appropriate corrective action, which is misconduct.
26          192. DEFENDANTS failed to implement and policies, procedures, or
27    training to prevent or discover age discrimination within the company.
28          193. Within the time provided by law, PLAINTIFF filed a complaint with
                                               Page 32
                                              COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 33 of 35 Page ID #:33



  1   the California Department of Fair Employment and Housing, in full compliance
  2   with the law, and has received a right to sue letter, thereby exhausting any
  3   applicable administrative remedy requisite to the commencement of this lawsuit.
  4         194. As a proximate and legal result of the above-alleged misconduct,
  5   PLAINTIFF suffered damages including but not limited to economic and emotional
  6   distress damages in an amount according to proof.
  7         195. As a further proximate result of the above-alleged misconduct,
  8   PLAINTIFF lost employment benefits, including wages and fringe benefits, in an
  9   amount according to proof.
10          196. By reason of the foregoing, PLAINTIFF has been left without an
11    adequate remedy at law, and should be entitled to appropriate injunctive relief from
12    this Court to be proven at trial.
13          197. In doing the things herein alleged, DEFENDANTS, through the acts
14    of their agents and managers, were guilty of oppression, fraud and malice, and,
15    insofar as the things alleged were attributable to employees of DEFENDANTS, said
16    employees were employed by DEFENDANTS with advance knowledge of the
17    unfitness of the employees and they were employed with a conscious disregard for
18    the rights of others; or DEFENDANTS authorized or ratified the wrongful conduct;
19    or there was advance knowledge, conscious disregard, authorization, ratification or
20    act of oppression, fraud or malice on the part of an officer, director or managing
21    agent of DEFENDANS, all entitling PLAINTIFF to the recovery of exemplary and
22    punitive damages.
23                                        PRAYER
24          WHEREFORE, PLAINTIFF hereby prays that the Court enter judgment in
25    his favor and against DEFENDANT ADT and Does 1 Through 100, inclusive,
26    collectively DEFENDANTS, and each of them, as follows:
27                 (a)    For payment of overtime compensation, minimum wage for all
28    hours worked, reimbursement for unpaid expenses paid out of pocket by
                                             Page 33
                                            COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 34 of 35 Page ID #:34



  1   PLAINTIFF, and other damages according to proof in an amount to be ascertained
  2   at trial;
  3                 (b)   For payment of all statutory obligations and penalties as
  4   required by law;
  5                 (c)   For civil penalties to the extent permitted by law and Labor Code
  6   §§ 2698 and 2699 et seq.
  7                 (d)   For an accounting, under administration of PLAINTIFF and
  8   subject to Court review;
  9                 (e)   A declaration of the rights and interests of the parties;
10                  (f)   For prejudgment interest at the legal rate;
11                  (g)   For attorney’s fees and costs;
12                  (h)   For restitution and disgorgement of ill-gotten profits;
13                  (i)   For emotional distress damages;
14                  (j)   Loss of income incurred and to be incurred according to proof;
15                  (k)   For penalties, special damages, and general damages in an
16    amount to be proven at trial;
17                  (l)   For all remedies available to PLAINTIFF under the applicable
18    Industrial Welfare Commission Order including but not limited to Wage Order
19    Number 4-2001 and Labor Code including an award of unpaid wages, attorneys’
20    fees, costs, interest, liquidated damages, damages, penalties and waiting time
21    penalties according to proof to the extent permitted by law via PAGA;
22                  (m)   For maximum civil penalties available under the Labor Code
23    and applicable Wage Order as described more particularly in the Complaint,
24    representative PAGA claims including the payment of wages as set forth in Labor
25    Code § 558;
26                  (n)   For Labor Code § 226(e) damages penalties in the amount of
27    $4,000.00 for PLAINTIFF and each aggrieved employee pursuant to the PAGA;
28
                                               Page 34
                                             COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 1 Filed 01/04/19 Page 35 of 35 Page ID #:35



  1               (o)    That PLAINTIFF and/or the aggrieved employees be awarded
  2   reasonable attorneys’ fees where available by law, including but not limited to
  3   pursuant to Labor Code §§ 2698, et seq., Code of Civil Procedure § 1021.5, and/or
  4   other applicable laws
  5               (p)    For exemplary punitive damages in an amount sufficient to
  6   punish DEFENDANT for the wrongful conduct alleged herein and to deter such
  7   conduct in the future; and,
  8               (q)    For such further relief as the Court may deem appropriate.
  9                                  TRIAL BY JURY
10          Pursuant to the Seventh Amendment to the Constitution of the United
11    States of America, PLAINTIFF is entitled to, and demands, a trial by jury.
12
                                                 SEMNAR & HARTMAN, LLP
13
       Dated: 1-4-19
14                                               By: _________________________
                                                 Jared M. Hartman, Esq.
15
                                                 Attorneys for PLAINTIFF,
16                                               JOHN SNOW
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 35
                                           COMPLAINT
